            IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF TENNESSEE
                      AT GREENEVILLE



EUGENE BLEVINS,                                   ]
                                                  ]
                  Plaintiff,                      ]
                                                  ]
  v.                                              ]     No. 2:20-CV-
                                                  ]
FLOWERS FOODS, INC., and                          ]
FLOWERS BAKING CO. OF                             ]
KNOXVILLE, LLC,                                   ]
                                                  ]
                  Defendants.                     ]


                                COMPLAINT



            Plaintiff Eugene Blevins files his claims for retaliatory discharge

and employment discrimination against the defendant and avers:

            1.   The Court is empowered to hear the plaintiff’s state law

employment discrimination claims and retaliatory discharge claims pursuant to its

diversity of citizenship jurisdiction codified at 28 U.S.C. §1332. The plaintiff’s

state law age discrimination claims are premised upon the provisions of the

Tennessee Code Annotated and the Tennessee Human Rights Act codified at §4-21-

401, and §4-21-306, and T.C.A. §4-21-311. The plaintiff’s state law retaliatory



                                        1
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 1 of 16 PageID #: 1
discharge claims for his having filed and pursued a worker’s compensation claim

against the defendant are premised upon the provisions of T.C.A. §50-6-114 and

Tennessee common law. The plaintiff will be requesting the Court to amend his

Complaint to allege federal employment discrimination claims against the

defendants under its federal question jurisdiction, codified at 29 U.S.C. §1331.

             2. Plaintiff Eugene Blevins is a white male 56-years-of-age. He

resides in Jonesborough, Washington County, Tennessee. At the times pertinent

to his employment discrimination and retaliation claims, the plaintiff worked for

Flowers Bakery at its Gray, Washington County, Tennessee warehouse. The

plaintiff is a citizen of the State of Tennessee for purposes of this Court’s diversity

of citizenship jurisdiction,

             3. Defendant Flowers Foods, Inc. is a national baking company

headquartered in Thomasville, Georgia. It bakes and packages various types of

breads, rolls, buns, cakes, cookies, and snack foods for delivery to various

supermarkets, restaurants, big chain stores, and convenience markets in the United

States. Flowers Foods bakes breads which bear brand names such as Nature’s

Own Bread, Merita, Kerns, and Tastykakes. The company is worth billions of

dollars and is registered on the New York Stock Exchange. Flowers Foods

employs more than nine thousand individuals and does business in Tennessee and

in numerous states through wholly-owned and centrally controlled limited liability


                                          2
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 2 of 16 PageID #: 2
companies.    Flowers Foods, Inc. is headquartered at 1919 Flowers Circle,

Thomasville, Georgia 31757-1137. It is a citizen of the state of Georgia for

purposes of this Court’s diversity of citizenship jurisdiction.

             4. In 2013 and 2014, Flowers Foods, Inc. constructed a bakery and

warehouse distribution facility on the Clinton Highway in Knoxville Tennessee and

began doing business in the East Tennessee through that bakery known as Flowers

Baking Co. of Knoxville, LLC. The company’s Secretary of State corporation

records list the headquarters and principal place of business of Flowers Baking Co.

of Knoxville, LLC as being located at 1919 Flowers Circle, Thomasville, Georgia,

the same address as Flowers Foods, Inc., and states that it is member-managed.

The defendant Flowers Baking Co. of Knoxville is a citizen of the state of Georgia

for purposes of this Court’s diversity of citizenship jurisdiction. Through its

Knoxville-based bakery and various distribution centers, Flowers Foods, Inc.

provides baked goods to various stores and restaurants in the East Tennessee,

southwest Virginia, and eastern Kentucky areas.

             5. Flowers Foods, Inc. controls all of the significant personnel and

management decisions of Flowers Baking Co. of Knoxville and its other operating

local LLC units, determines the managerial and operational polices of all Flowers

Baking affiliated entities and other operating local LLC units, and sponsors all the

employee benefit plans including pension plans, health insurance plans, and 401k


                                         3
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 3 of 16 PageID #: 3
plans for its employees at its various operational units. Flowers Foods transfers

managerial level employees among its various local LLC operating units to assist

in operating those units. Flowers Foods, Inc., is doing business in Tennessee as

Flowers Baking Co. of Knoxville, LLC, and is the alter ego for Flowers Baking

Co. of Knoxville, LLC and its other Tennessee baking units. The two defendants

are a joint or unified employer of the plaintiff for purposes of his employment

discrimination and retaliation claims. Defendant Flowers Foods, Inc. is being

served by delivering the process to its registered agent listed by the Georgia

Secretary of State’s office as Corporation Service Company, 40 Technology

Parkway South, #300, Norcross GA 30092. Defendant Flowers Baking Co. of

Knoxville, LLC, is being served by delivering process to its registered agent listed

as Corporation Service Company, 2908 Poston Ave., Nashville, TN 37203-1312.

The plaintiff’s Complaint refers to both of the Flowers’ defendant unified business

entities as the “defendant,” as “Flowers” and “Flowers Foods.”

            6. The plaintiff was hired as the defendant’s Big Stone Gap warehouse

sales manager for Flowers Foods in 2002. He subsequently transferred to the

Flowers Gray Tennessee warehouse in 2008 for better employment opportunities.

As one of two Gray sales managers, the plaintiff supervised 15 individuals who ran

the delivery routes established by Flowers and delivered Flowers’ bread and baked

goods to various retail stores. The plaintiff also “filled in” as a substitute route


                                         4
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 4 of 16 PageID #: 4
driver when one of the “independent contractor” deliverymen was off work. Brian

Lowe, who was in his mid-forties when the plaintiff was discriminatorily removed

from his management position in November 2017, was, and still is the other Gray

warehouse sales manager.

               7. On November 27, 2016, the plaintiff injured his back while lifting

and stacking empty trays at the Gray warehouse. A medical examination revealed

that Mr. Blevins had ruptured a disc.          Workers’ compensation authorized

orthopedic surgeon James Brasfield performed disc surgery on March 24, 2017.

The plaintiff recuperated and was off work until June 12, 2017.

               8. After the plaintiff returned to his supervisory duties, the work

schedule required that for nearly two weeks in each month he had to fill-in as a

“substitute” deliveryman on the bakery delivery routes. Most of the delivery

routes which ran in the Kingsport and Greeneville areas took about 12-hours a day

to complete.

               9. The plaintiff also prepared and sent daily and weekly reports to

John Hodges, the 29-year-old Director of Sales for the Knoxville operational LLC

for Flowers Foods and advised the “independent” route drivers about Flowers’

periodic “store specials.” Ms. Blevins engaged in customer service and customer

relations visits to various retail outlets and restaurants in his area.

               10. Mr. Blevins noticed that Director Hodges did not communicate


                                          5
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 5 of 16 PageID #: 5
with him as frequently as he had before he had sustained his back injury.

However, Hodges never complained that the plaintiff’s job performance was less

than satisfactory.

             11. The plaintiff eventually settled his claim for worker’s

compensation benefits based on a 7% permanent anatomical impairment rating on

November 3, 2017. As part of the state approved sentiment, Mr. Blevins retained

the right to receive all necessary future medical treatment for his back.

             12. Within days after Mr. Blevins had settled his workers’

compensation claim, corporate management called him and the other east

Tennessee sales managers to a meeting at Flowers warehouse office on the Clinton

Highway in Knoxville, Tennessee. Before the general meeting started, Vice-

President Kenneth Cellers called out the names of the six oldest warehouse sales

managers and directed them to follow him into a separate room. The oldest sales

managers were plaintiff Blevins, Barry Foster, Tracy Davis, Andy Bennett, Mike

Stevens, and Jason Hart.

             13. V-P Kenneth Cellers, Director of Sales John Ryan Hodges, and

Human Resources Manager Bobby Brown met with the six older East Tennessee

area sales managers for the company. V-P Cellers announced that management was

making changes which would benefit the company. Cellers stated that from that

day forward, the six older sales managers were being “reassigned” to run “open”


                                        6
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 6 of 16 PageID #: 6
delivery routes. Cellers announced that the older sales managers that we would

no longer perform any sales manager activities. The announcement surprised and

upset the plaintiff and the five other older sales managers.

             14. V-P Cellers looked at the plaintiff and asked why he looked upset.

Mr. Blevins asked V-P Cellers “why?” and stated that he felt betrayed after all of

the years he had with the company. Plaintiff Blevins added that he “was being

done bad.” V-P Cellers responded that at least each of the older sales managers

had still had a job. Cellers then told the older demoted former sales managers to

“go home.”

             15. The younger sales managers who were not “demoted” stayed for

a three-hour sales and operations meeting. To save the company money, and not

expecting a demotion, the plaintiff had driven a bread truck to the Knoxville

meeting and had to wait on the younger Gray warehouse manager to finish with

the longer meeting so he could ride home with him.

             16. A week after the discriminatory demotion, Sales Director Hodges

assigned the plaintiff to run an “open” route in Knoxville, Tennessee, well outside

of his former sales territory. The new assignment was discriminatory and required

that the older plaintiff work between 100 and 120 hours during the five days work

week in order to complete the extended route which ran from Knoxville, to Lenoir,

to Loudon, and back to Knoxville.


                                         7
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 7 of 16 PageID #: 7
             17. The discriminatorily extended new delivery route work required

the plaintiff to load and unload the company’s delivery truck, make the necessary

delivery entries in the company’s computer before and after delivery, and drive to

and unload the bakery products at approximately twenty-four (24) customer stops.

In order to perform his discriminatorily assigned and more onerous job duties, the

plaintiff stayed in the Hampton Inn in Knoxville, on Monday, Thursday, and

Friday nights.

             18. After the discriminatory demotion, the plaintiff was no longer

included in management level e-mails and communications. Sales Director Hodges

and V-P Cellers no longer spoke to him.

             19. The plaintiff performed his more arduous work duties

satisfactorily. However, the hard physical work aggravated his existing back

disability. In March 2018, surgeon Dr. Brasfield prescribed Lyrica for the plaintiff

to help alleviate his pain.

             20. The plaintiff had to seek medical treatment at the Johnson City

Medical Center’s Emergency Room on July 11, 2018 for high blood glucose levels

and excruciating back pain. Dr. John Shupe, the plaintiff’s personal physician,

subsequently put the plaintiff off work on short term disability on July 16, 2018.

The plaintiff’s exacerbated back pain kept him from sleeping four nights out of

seven nights each week.


                                         8
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 8 of 16 PageID #: 8
             21.   The plaintiff finally received an appointment with workers’

compensation physician Brasfield on August 13, 2018. Dr. Brasfield saw the

plaintiff again on September 10 and arranged for him to have an epidural steroid

injection on September 21, 2018. However, the injection relieved Mr. Blevin’s

back and leg pain for only two days.

             22. The plaintiff’s subsequent visits to Dr. Brasfield in October

resulted in the physician’s ordering an EMG study and then a myelogram for the

plaintiff.   The defendant company discriminatorily refused to approve the

myelogram. The plaintiff’s blood sugar returned to normal and he was released

to return to work on November 15, 2018.

             23. Sales Director Hodges announced to the plaintiff that he could

complete the training of a new route man for the company’s Marion, Virginia area,

which ran out of a company warehouse in Marion, Virginia. After two days, the

“new” man was discharged for events which had occurred while the plaintiff had

been out of work. Hodges told the plaintiff that he had to shoulder the entire load

of the Marion Virginia delivery route.

             24. The plaintiff had to drive to Flowers’ Marion Virginia warehouse,

perform the same computer and heavy bread loading work which he had done on

the more arduous Knoxville route, and then run the Marion, Virginia route which

had approximately twenty (20) stops.


                                         9
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 9 of 16 PageID #: 9
                  25. The plaintiff’s back condition continued to worsen as he worked

  the defendant’s Marion route. On December 31, 2018, Dr. Brasfield advised the

  plaintiff that his continuing pain is a result of his original on-the-job back injury

  and recommended that he undergo a spinal fusion. However, the defendant

  company refused to approve its own authorized physician’s recommendation.

                  26. Desperate to relieve the excruciating pain in order to remain

  employed, the plaintiff consulted an attorney in January 2019. On January 23,

  2019, the plaintiff filed a Petition for Benefits Determination with the Tennessee

  Bureau of Workers’ Compensation requesting the additional necessary medical

  treatment recommended by his treating physician but which Flowers Foods was

  denying him.

                  27. Within two weeks, on February 7, 2019, Sales Manager Hodges

  telephoned the plaintiff while he was staying in Marion, Virginia after a completed

  route run and ordered him to drive to the Gray, Tennessee warehouse for a

  meeting the next day.

                  28. The plaintiff met Hodges at the Gray warehouse on February 8.

  HR Manager Bob Brown and Distributor Co-ordinator Tony Clark were also

  present. Brown falsely claimed that the plaintiff and he had discussed “a position”

  a year ago,” and added that nothing had “come up” so the company had to let the

  plaintiff go.


                                            10
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 10 of 16 PageID #: 10
               29. Hodges and Brown admitted to the plaintiff that there had been

  no customer complaints about the plaintiff and that his work efforts were “good.”

  The plaintiff reminded the corporate managers that he had won several company

  sales contests.

               30. The plaintiff then told both Hodges and Brown that the company’s

  discharging him was willful and bad faith age discrimination and deliberate and

  malicious retaliation over his workers’ compensation claim. Both men shook their

  heads from side to side but said nothing. The plaintiff refused to immediately sign

  the paltry severance package the managers offered him.

               31. The plaintiff has not been able to locate comparable employment

  in the area. He has been running a delivery route for another company for less

  than one-half the pay which he received at Flowers and has lost all his health

  insurance benefits, vision and dental benefits, and life and cancer insurance

  benefits. Fortunately, the plaintiff’s current job is not as onerous and painful as

  the extended “open” delivery route work to which Flowers discriminatorlly

  assigned the plaintiff after it willfully and discriminatorily demoted him in

  November 2017.

               32. Employment discrimination. The facts and circumstances above

  show that Flowers deliberately and maliciously discriminated and retaliated against

  the plaintiff because of his age in violation of the THRA and/or because he had


                                          11
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 11 of 16 PageID #: 11
  just filed an official claim for medical benefits under Tennessee workers’

  compensation statutes. The plaintiff subsequently filed federal age and disability

  discrimination administration charges against the defendant with the EEOC. He

  has not yet received his right-to-sue letter. When he receives it, plaintiff Blevins

  will request that the Court allow him to amend his Complaint to included federal

  law employment discrimination claims under the ADEA and the ADA.

               33. Defendant Flowers’ discrimination and retaliation were willful,

  deliberate, malicious, in bad faith, and in reckless disregard of the plaintiff’s

  federally-protected and state-protected employment rights. As a result of Flowers’

  continuing pattern of employment discrimination/retaliation which culminated in

  its discriminatorily/retaliatorily discharging the plaintiff in February 2019, plaintiff

  Blevins has suffered embarrassment, humiliation, and mental anguish and physical

  distress. His enjoyment of life has been diminished and his earning capacity has

  been impaired.

               34. Flowers’ employment discrimination and retaliation violated the

  provisions of the Tennessee Human Rights Act, and Tennessee common law, and

  federal employment discrimination statutes. The plaintiff is entitled to awards of

  compensatory damages and lost wages under the THRA, and Tennessee common

  law. He is entitled to awards of punitive damages under the Tennessee worker’s

  compensation retaliation law.


                                            12
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 12 of 16 PageID #: 12
              35. The plaintiff avers that Flowers’ assigning the plaintiff to a series

  of onerous route delivery jobs beginning in November 2017 and removing his

  managerial duties and responsibilities constituted a continuing pattern of bad faith

  and malicious age discrimination and disability discrimination under federal and

  state employment discrimination law which was intended to humiliate and distress

  the plaintiff and to force him to resign. The defendant’s bad faith discrimination

  continued through February 7, 2019, when Flowers discriminatorily and

  retaliatorily discharged him. The defendant’s malicious employment actions

  described herein adversely affected the ability of the plaintiff to perform his job

  duties, were objectively and subjectively hostile, offensive, and demeaning and

  constituted a hostile work environment.

              36. Retaliator Discharge. Alternately and concurrently, the plaintiff

  avers that the defendant maliciously and deliberately discharged him because he

  filed a claim for medical treatment and benefits pursuant to the Tennessee workers’

  compensation laws. The plaintiff avers that his claim for worker’s compensation

  medical benefits was a substantial motivating factor in Flowers’ discharging him.

  The defendant had been refusing to provide the plaintiff with additional medical

  treatment for his injured back which was due him under a previously entered

  worker’s compensation settlement agreement order and which was recommended

  by its authorized treating physician during 2018 and early 2019.


                                          13
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 13 of 16 PageID #: 13
               37. In extreme pain, the plaintiff sought legal assistance and filed a

  workers’ compensation petition for benefits determination on January 27, 2019 in

  which he asked the Worker’s Compensation Court to require the defendant to

  provide him with the recommended additional medical treatment. As a result of

  the plaintiff’s filing his worker’s compensation claim, the defendant discharged the

  plaintiff two weeks later on February 7, 2019. The plaintiff’s filling his claim for

  workers’ compensation medical benefits and treatment was a substantial motivating

  factor in the defendant’s discharging him. The defendant’s violations of its

  workers’ compensation obligations were intentional, deliberate, malicious, and in

  bad faith. The plaintiff is entitled to an award of compensatory damages and to an

  award of punitive damages against the defendant.

               38. Under Tennessee law as explained by the Tennessee Supreme

  Court in Clanton v. Cain-Sloan, 677 S.W.2d 441 (Tenn.1984), an employer’s

  discharging an employee because that employee has made a claim for worker’s

  compensation benefits, is a prohibited “device” under T.C.A. §50-6-114 which

  ostensibly allows an employer to deliberately avoid paying workers’ compensation

  benefits. At 677 S.W.d2d 445, the Clanton decision concluded that a legal cause

  of action was impliedly created by the Tennessee worker’s compensation statutory

  scheme to secure the rights of the injured employee and to fulfill the intention of

  the state legislature.


                                          14
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 14 of 16 PageID #: 14
              39.    As a result of the defendant’s retaliatorily discharging Mr.

  Blevins for filing his workers’ compensation claim for medical benefits, Mr.

  Blevins has lost wages and benefits, has been unable to locate comparable

  employment, and has been humiliated, embarrassed, and distressed.             His

  enjoyment of life has been diminished and his earning capacity has been

  permanently impaired.



              WHEREFORE, the plaintiff demands:

              1. Judgment against the defendant for an award of compensatory

  damages under the THRA for its age discrimination in the amount of at least One

  Million Dollars.

              2. Judgment against the defendant under the THRA for an award of

  lost wages and lost employment benefits in the amount of at least $250,000.00.

              3. Judgment against the defendant for compensatory damages in the

  amount of at least $1,000,000.00 for its maliciously and retaliatorily discharging

  him in violation of the Tennessee Workers’ Compensation laws.

              4. Judgment against the defendant for punitive damages in the amount

  of at least $3,000,000.00 for its maliciously and retaliatorily discharging him in

  violation of the Tennessee Workers’ Compensation laws.




                                         15
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 15 of 16 PageID #: 15
               5. Judgment against the defendant for all the compensatory and

  punitive damages, liquidated damages, lost wages, and front pay to which he may

  be entitled under the ADEA and the ADA after the EEOC issues its right to sue

  letter and the plaintiff is allowed to amend his Complaint to state additional federal

  employment discrimination claims against the defendant.

               6. A jury to try the plaintiff’s legal claims.

               7. Reinstatement to his former managerial position and responsibilities

  with the defendant with commensurate pay raises as an equitable remedy under the

  THRA.

               8. Alternately, an award of front pay to be determined by the Court.

               9. An award of attorney’s fees as the prevailing party.

               10. Such other relief as will make the plaintiff whole.




                                         s/ C. R. DeVault, Jr.
                                         CHARLTON R. DEVAULT, JR.
                                         TN BPR #000428
                                         102 Broad Street
                                         Kingsport, TN 37660
                                         (423) 246-3601
                                         ATTORNEY FOR THE PLAINTIFF



                                           16
Case 2:20-cv-00019-TAV-CRW Document 1 Filed 02/05/20 Page 16 of 16 PageID #: 16
